UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 OR ⁭TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33245 EMPLOYERS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 04-3850065 (I.R.S. Employer Identification Number) 10375 Professional Circle, Reno, Nevada89521 (Address of principal executive offices and zip code) (888)682-6671 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ Class October 30, 2010 Common Stock, $0.01 par value per share 39,830,742 shares outstanding TABLE OF CONTENTS Page No. PART 1 – FINANCIAL INFORMATION Item 1 Consolidated Financial Statements Consolidated Balance Sheets as of September 30, 2010 (Unaudited) and December 31, 2009 3 Unaudited Consolidated Statements of Income for the Three and Nine Months Ended September 30, 2010 and 2009 4 Unaudited Consolidated Statements of Cash Flows for the Three and Nine Months Ended September 30, 2010 and 2009 5 Unaudited Notes to Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Consolidated Financial Condition and Results of Operations 16 Item 3 Quantitative and Qualitative Disclosures About Market Risk 33 Item 4 Controls and Procedures 33 PART II – OTHER INFORMATION Item 1 Legal Proceedings 34 Item 1A Risk Factors 34 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3 Defaults Upon Senior Securities 34 Item 4 (Removed and Reserved) 34 Item 5 Other Information 34 Item 6 Exhibits 35 2 PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements Employers Holdings, Inc. and Subsidiaries Consolidated Balance Sheets (in thousands, except share data) As of September 30, As of December 31, Assets (unaudited) Available for sale: Fixed maturity securities at fair value (amortized cost $1,848,308 at September 30, 2010 and $1,859,074 at December 31, 2009) $ $ Equity securities at fair value (cost $40,102 at September 30, 2010 and $39,936 at December 31, 2009) Total investments Cash and cash equivalents Accrued investment income Premiums receivable, less bad debt allowance of $8,181 at September 30, 2010 and $9,879 at December 31, 2009 Reinsurance recoverable for: Paid losses Unpaid losses, less allowance of $1,269 at September 30, 2010 and $1,335 at December 31, 2009 Funds held by or deposited with reinsureds Deferred policy acquisition costs Federal income taxes recoverable Deferred income taxes, net Property and equipment, net Intangible assets, net Goodwill Other assets Total assets $ $ Liabilities and stockholders’ equity Claims and policy liabilities: Unpaid losses and loss adjustment expenses $ $ Unearned premiums Policyholders’ dividends accrued Total claims and policy liabilities Commissions and premium taxes payable Accounts payable and accrued expenses Deferred reinsurance gain—LPT Agreement Notes payable Other liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Common stock, $0.01 par value; 150,000,000 shares authorized; 53,777,585 and 53,563,299 shares issued and 39,830,742 and 42,908,165 shares outstanding at September 30, 2010, and December 31, 2009, respectively Preferred stock, $0.01 par value; 25,000,000 shares authorized; none issued — — Additional paid-in capital Retained earnings Accumulated other comprehensive income, net Treasury stock, at cost (13,946,843 shares at September 30, 2010 and 10,655,134 shares at December 31, 2009) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ 3 Employers Holdings, Inc. and Subsidiaries Consolidated Statements of Income (in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, Revenues (unaudited) Net premiums earned $ Net investment income Realized gains on investments, net 8 Other income Total revenues Expenses Losses and loss adjustment expenses Commission expense (benefit) ) Dividends to policyholders Underwriting and other operating expenses Interest expense Total expenses Net income before income taxes Income tax expense 58 Net income $ Earnings per common share (Note 10): Basic $ Diluted $ Cash dividends declared per common share $ Net realized gains on investments Net realized gains on investments before credit related impairments on fixed maturity securities fixed maturity securities $
